DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10, 18, and 20 have been cancelled. Claims 11-17, 19, and 21-27 have been reviewed and are under consideration by this office action.
	Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non- Final Rejection of 04/16/2020, Applicant, on 07/16/2020, amended claims. Claims 1-4 and 6-14 are pending in this application and have been rejected below. 
Response to Amendment
Applicant’s amendments are received and acknowledged.
Response to Argument
Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant further contends that Agapi, in view of Creighton does not teach the method of claim 11. Further citing that Agapi does not teach sending appointment reminders to the same user on another device.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner notes that Creighton is relied upon for teaching the reminder being sent to multiple devices of the same user. 

The Examiner respectfully disagrees. Agapi teaches receiving a voice call and converting to a message. (See Agapi, [0009]; the present invention can utilize a conversion element to convert messages between different formats used by different communication devices participating in a communication session. For example, a sending device operating in a speech mode can communicate with a receiving device operating in a text mode. The conversion element can perform text-to-speech (TTS) and speech-to-text (STT) conversion operations as well as converting messages from one messaging protocol to another and further see Agapi, [0031]; Because the caller 112 and the callee 122 can establish a communication where each communicates with a different communication mode, a conversion element 130 can be automatically enabled to handle format and protocol conversions.
The Applicant further contends that Agapi does not teach the endpoints being connected and unauthorized for connection.
The Examiner notes that further search and consideration is needed regarding the newly amended limitation and notes the added reference of Lifson is relied upon to teach this limitation.
The Applicant further contends that neither Creighton nor Samaha teaches converting any reminders received via a first interface for sending…
The Examiner finds the argument unpersuasive. The combination of Agapi and Creighton is relied upon to teach the limitation.
The Applicant further contends that no rational underpinning was provided for the modification of Agapi citing to MPEP 2143.01 (KSR) and that no clear supported basis for 
The Examiner respectfully disagrees. The Examiner provided a motivation statement for the combination on pg. 10-11 of the Final rejection. The Examiner establishes what each of the references teaches as well as a motivation citing to Creighton [0027] as motivation for the combination of references (See MPEP 2141; also Graham v. John Deere Co., 383 U.S. 1, 148 USPQ459 (1966)). The Examiner further notes that Agapi teaches sending a message to a conversion unit, converting the message to a different format and sending the message (i.e. second reminder (in view of Creighton)) to a second device as seen below in the in the 103 rejection below. Creighton is relied upon to teach the reminder, thus the combination of the references teaches the cited claims.
The Applicant further contends the remaining claims are allowable based upon the amended limitations and the dependency upon those independent claims.
The Examiner respectfully disagrees. Independent claims 17 and 22 cite similar limitations to Claim 11 and are rejected similarly.

Claim Interpretation
The elements Universal Telephony Connector or Advanced Telephony Connector of claims 13, 21, and 24 are not known connectors or methods. The Examiner is interpreting the connectors to be a means that connects the system to a cloud communication server in light of the specification:
[PG. 8, para. 4]	UTC/ATC - Universal or Advanced Telephony Connector Two connectors are provided for modern cloud communication servers
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11, 17, 19, 20, 22, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Agapi et al.  (US 20070116194 A1) in view of Creighton et al. (US 20160345132 A1) and Lifson et al. (US 20180234550 A1).
Regarding Claim 11, Agapi teaches a computer-implemented method comprising: the first endpoint sending the [first appointment reminder] including the first additional information to a conversion unit via first communication interface utilizing a first communication protocol for transmission of the first [appointment reminder], (See Agapi, [Fig. 1 and Fig. 2]; the sending device (110) transmits a message  through a network (140) to the Conversion Element (130) where text can be converted to audio or vice-versa, Fig. 2 shows additional information concerning the time relating to the communication and further see Agapi, [0024]; The sending device 110 can operate in a different communication mode than the receiving device 120. Different communication modes can utilize different communication networks, protocols, input devices, output devices, and the like. Different speech communication modes can include, a telephone mode, a VoIP calling mode, a radio communications mode, and a mode for receiving/conveying encoded audio files, a media streaming mode, and the like. Different text modes can include text messaging, instant messaging, e-mail, text based Web browsing, a mode for receiving/conveying encoded text messages, and the like). The Examiner notes a first communication is sent to the conversion unit which is converted to another format thus retaining the first additional information concerning the communication. The Examiner further notes that the system of Agapi uses a first communication protocol such as those listed above.
in response to the first appointment reminder, the conversion unit generating a second [appointment reminder for the upcoming event based] on the first additional information of the [first appointment reminder] and sending the second [appointment reminder] to a telecommunication platform via a second communication interface for sending the second, [appointment reminder] to at least one second endpoint [associated with the user], the second communication interface utilizing a [second communication protocol] for transmission of the second [appointment reminder], (See Agapi, [Fig. 1]; the sending device (110) transmits a message  through a network (140) to the Conversion Element (130) where text can be converted to audio or vice-versa and further see Agapi, [0032-33]; Conversion elements 130 are shown as network elements remotely located from sending device 110 and/or receiving device 120. The network elements can be elements of a telephony environment that are selectively enabled for a communication as needed…. The conversion element 130 can perform the TTS, STT, and protocol conversions necessary to communicate in a different communication mode). The Examiner notes that system taught by Agapi receives a first communication at the conversion element and the converted message is sent by a telecommunications network that can or cannot be connected to the conversion module).
the second communication protocol being a different communication protocol than the first communication, (See Agapi, [0009]; More specifically, the present invention can utilize a conversion element to convert messages between different formats used by different communication devices participating in a communication session. For example, a sending device operating in a speech mode can communicate with a receiving device operating in a text mode. The conversion element can perform text-to-speech (TTS) and speech-to-text (STT) conversion operations as well as converting messages from one messaging protocol to another and further see Agapi, [0031]; Because the caller 112 and the callee 122 can establish a communication where each communicates with a different communication mode, a conversion element 130 can be automatically enabled to handle format and protocol conversions.
processing, by the telecommunication platform, the second [appointment reminder], generating a signal, and the telecommunication platform sending the generated signal toward the second endpoint, (See Agapi, [Fig. 1]; after the conversion has been completed, the telecom platform sends the message to a second device). The Examiner notes that Agapi is relied upon to teach sending a communication while Creighton is relied upon for the message to be an appointment reminder and that the second appointment reminder being for the same user.
wherein the generated signal is adapted to the second endpoint and includes additional information that is based on the first additional information, (See Agapi, [0012]; The speech of the caller can be converted into text using the speech-to-text application. The converted text can be conveyed to the callee and further see Agapi, [Fig. 2]; element 215 shows a text based message received by the receiving party showing the information gathered from the text call as well as the time the message was received).
processing, by the second endpoint, the signal and the first additional information from the telecommunication platform for the user to accept or reject the second [appointment reminder] as a result for sending the result in response to the second [appointment reminder]. (See Agapi, [0038]; A quick reply, shown by display 220, can include a number of general or user configured responses that can be selected. A selected response can be immediately text-to-speech converted and conveyed to the caller, who will hear the selected message immediately as a speech response and further see Agapi, [Fig. 2]; element 220 allows the end user  to accept  the conversation or send a “Sorry, but I can’t talk right now” message). The Examiner notes the 
While Agapi teaches the limitations above including receiving communications and sending converted communications. Agapi does not specify the communications are appointment reminders nor does he specify the second communications being sent to a location associated with the same user. However, Creighton does specify these limitations: (See Creighton, [0001]; Calendar and scheduling applications and services generally organize and display a user's activities, tasks, jobs, appointments, meetings, and other types of events. They may also provide event reminders or notifications that are presented to a user based on the date and time of an event and further see Creighton, [0052]; For example, in one embodiment, assistant service component 514 manages the presentation of reminders to a user across multiple user devices 520 associated with that user).
a first endpoint of a user receiving a first appointment reminder for an upcoming telecommunication event, the first appointment reminder including, first additional information concerning the upcoming event; (See Creighton, [0001]; Calendar and scheduling applications and services generally organize and display a user's activities, tasks, jobs, appointments, meetings, and other types of events. They may also provide event reminders or notifications that are presented to a user based on the date and time of an event and further see Creighton, [0014]; a user may receive a notification, such as an audible tone, a vibration, or a pop-up message, that a reminder has been placed in the designated portion of the user interface. In some embodiments, a reminder is presented directly to the user when the user is viewing other portions of the user interface, either instead of, or in addition to, placing the reminder in the designated portion of the user interface and further see Creighton, [0047]; Reminder component 510 communicates with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated appointment reminder across multiple platforms as taught by Creighton, [0027]; “If the user has a smartphone and a tablet device, the reminder may surface on both of them. In an embodiment, the reminder may be surfaced on the device currently in use. Alternatively, the reminder may be surfaced on a particular device based on one or more user preferences associated with the reminder or with the user device.” Allowing a user to receive a reminder on multiple devices or customize where the reminders appear allows for greater versatility of the system.
While Agapi in view of Creighton teaches the converting and sending appointment reminders, neither further specify: the at least one second endpoint associated with the user being connectable to the telecommunication platform, the first endpoint being unauthorized for connection to the telecommunication platform and being prevented from connecting to the telecommunication platform; However, Agapi/Creighton in view of the analogous art of Lifson (i.e. telecommunication platforms) does teach this limitation: (See Lifson, [0050]; Telecommunications server platform 10 handles voice, video, messaging, and other connections between device(s) 20 and outside user connected devices 28. Telecommunications server platform 10 connects to outside user connected devices 28 through network 18 in a cloud computing configuration. Server platform 10 connects through network 18 to extension device 20 in a cloud computing or other configuration, and outside user devices 28 and further see Lifson, [0185]; This dual authentication for devices adds another level of security that helps prevent unauthorized use of any connected device. This allows third party hardware to be used securely as peripheral devices on the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the a device being unauthorized to connect to the platform as taught by Lifson in order to ensure the identity of connected devices (See Lifson, [0051]; “Device independence permits a user to use disparate devices 28 (e.g. a smartphone, desktop, fax, video, messaging client, software client, tablet, and so on) all on the same logical extension. Registration may be restricted to allowed devices using a two factor authorization process to ensure identity of the connected device and the security of the data.” 
Regarding Claim 17, Agapi teaches a non-transitory computer readable medium storing a computer program thereon so that when the program is executed, a computer device performs a method, the method comprising:  (See Agapi, [0014]; This program may be provided by storing the program in a magnetic disk, an optical disk, a semiconductor memory, any other recording medium, or can also be provided as a digitally encoded signal conveyed via a carrier wave. The described program can be a single program or can be implemented as multiple subprograms, each of which interact within a single computing device or interact in a distributed fashion across a network space).
in response to receiving a first [appointment reminder] for an upcoming telecommunication event including first information from a first endpoint of a user via a first communication interface utilizing a first communication protocol for transmission of the first [appointment reminder], the computer device generating a second [appointment reminder] for the upcoming event based on the first additional information of the first [appointment reminder] and sending the second appointment reminder to a telecommunication platform via a second communication interface for sending the second [appointment reminder] to at least one second endpoint associated [with the user], the second communication interface utilizing [a second communication protocol for transmission] of the second [appointment reminder], (See Agapi, [Fig. 1]; the sending device (110) transmits a communication through a network (140) to the Conversion Element (130) where text can be converted to audio or vice-versa and further see Agapi, [0032-33]; Conversion elements 130 are shown as network elements remotely located from sending device 110 and/or receiving device 120. The network elements can be elements of a telephony environment that are selectively enabled for a communication as needed…. The conversion element 130 can perform the TTS, STT, and protocol conversions necessary to communicate in a different communication mode and further see Agapi, [0024]; The sending device 110 can operate in a different communication mode than the receiving device 120. Different communication modes can utilize different communication networks, protocols, input devices, output devices, and the like. Different speech communication modes can include, a telephone mode, a VoIP calling mode, a radio communications mode, and a mode for receiving/conveying encoded audio files, a media streaming mode, and the like). The Examiner notes that system taught by Agapi receives a first communication at the conversion element and the converted communication is sent by a telecommunications network that can or cannot be connected to the conversion module). The Examiner notes that system taught by Agapi receives a first communication at the conversion element and the converted message is sent by a telecommunications network that can or cannot be connected to the conversion module. The Examiner further notes that the system of Agapi uses a first communication protocol such as those listed above
the second appointment reminder being sent via the second communication interface such that the second [appointment reminder] is processable by a telecommunication platform for generating a signal for sending the generated signal toward a second endpoint [of the user] so that the generated signal generated by the telecommunication platform is adapted to the second endpoint and includes additional information that is based on the first additional information such that the second appointment reminder is processable by the second endpoint for the user to accept or reject the second appointment reminder as a result for sending the result in response to the second appointment reminder. (See Agapi, [Fig. 1]; after the conversion has been completed, the telecom platform sends the message to a second device and further see Agapi, [0012]; The speech of the caller can be converted into text using the speech-to-text application. The converted text can be conveyed to the callee and further see Agapi, [Fig. 2]; element 215 shows a text based message received by the receiving party showing the information gathered from the text call as well as the time the message was received and further see Agapi, [0038]; A quick reply, shown by display 220, can include a number of general or user configured responses that can be selected. A selected response can be immediately text-to-speech converted and conveyed to the caller, who will hear the selected message immediately as a speech response and further see Agapi, [Fig. 2]; element 220 allows the end user  to accept  the conversation or send a “Sorry, but I can’t talk right now” message). The Examiner notes the second end-point can accept the communication or reject the communication via pre-configured messages.
While Agapi teaches the limitations above including receiving communications and sending converted communications. Agapi does not specify the communications are appointment reminders nor does he specify the second communications being sent to a location associated with the same user. However, Creighton does specify these limitations: (See Creighton, [0001]; see Creighton, [0052]; For example, in one embodiment, assistant service component 514 manages the presentation of reminders to a user across multiple user devices 520 associated with that user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated appointment reminder across multiple platforms as taught by Creighton, [0027]; “If the user has a smartphone and a tablet device, the reminder may surface on both of them. In an embodiment, the reminder may be surfaced on the device currently in use. Alternatively, the reminder may be surfaced on a particular device based on one or more user preferences associated with the reminder or with the user device.” Allowing a user to receive a reminder on multiple devices or customize where the reminders appear allows for greater versatility of the system.
While Agapi in view of Creighton teaches the converting and sending appointment reminders, neither further specify: the at least one second endpoint associated with the user being connectable to the telecommunication platform, the first endpoint being unauthorized for connection to the telecommunication platform and being prevented from connecting to the telecommunication platform; However, Agapi/Creighton in view of the analogous art of Lifson (i.e. telecommunication platforms) does teach this limitation: (See Lifson, [0050]; Telecommunications server platform 10 handles voice, video, messaging, and other connections between device(s) 20 and outside user connected devices 28. Telecommunications server platform 10 connects to outside user connected devices 28 through network 18 in a cloud see Lifson, [0185]; This dual authentication for devices adds another level of security that helps prevent unauthorized use of any connected device. This allows third party hardware to be used securely as peripheral devices on the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the a device being unauthorized to connect to the platform as taught by Lifson in order to ensure the identity of connected devices (See Lifson, [0051]; “Device independence permits a user to use disparate devices 28 (e.g. a smartphone, desktop, fax, video, messaging client, software client, tablet, and so on) all on the same logical extension. Registration may be restricted to allowed devices using a two factor authorization process to ensure identity of the connected device and the security of the data.” 
Regarding Claim 19, Agapi further teaches wherein the computer device includes a control device.  (See Agapi, [0055]; The present invention may be realized in hardware, software, or a combination of hardware and software. The present invention may be realized in a centralized fashion in one computer system, or in a distributed fashion where different elements are spread across several interconnected computer systems. Any kind of computer system or other apparatus adapted for carrying out the methods described herein is suited. A typical combination of hardware and software may be a general purpose computer system with a computer program that, when being loaded and executed, controls the computer system such that it carries out the methods described herein).
Regarding Claim 22, Agapi teaches a telecommunication apparatus comprising: a computer device configured as a conversion unit that is communicatively connectable to a first endpoint via a first communication interface and connectable to a telecommunication platform and/or a second communication endpoint via a second communication interface, the first endpoint being associated with a user and the second endpoint [being associated with the user] the first communication interface utilizing a first communication protocol, (See Agapi, [0055]; The present invention may be realized in hardware, software, or a combination of hardware and software. The present invention may be realized in a centralized fashion in one computer system, or in a distributed fashion where different elements are spread across several interconnected computer systems. Any kind of computer system or other apparatus adapted for carrying out the methods described herein is suited. A typical combination of hardware and software may be a general purpose computer system with a computer program that, when being loaded and executed, controls the computer system such that it carries out the methods described herein and further see Agapi, [Fig. 1]; the sending device (110) transmits a communication through a network (140) to the Conversion Element (130) where text can be converted to audio or vice-versa and further). The Examiner notes a first communication is sent to the conversion unit which is converted to another format thus retaining the first additional information concerning the communication. The Examiner further notes that the system of Agapi uses a first communication protocol such as those listed above.
the second communication protocol being a different communication protocol than the first communication, (See Agapi, [0009]; More specifically, the present invention can utilize a conversion element to convert messages between different formats used by different communication devices participating in a communication session. For example, a sending device operating in a speech mode can communicate with a receiving device operating in a text mode. The conversion element can perform text-to-speech (TTS) and speech-to-text (STT) conversion  and further see Agapi, [0031]; Because the caller 112 and the callee 122 can establish a communication where each communicates with a different communication mode, a conversion element 130 can be automatically enabled to handle format and protocol conversions.
 the computer device configured to respond to receiving a first [appointment reminder for an upcoming telecommunication event] that includes first information from the first endpoint via the first communication interface by generating a second [appointment reminder] for the upcoming event based on the first additional information of the first [appointment reminder] and sending the second [appointment reminder] to the telecommunication platform or the second endpoint via a second communication interface for sending the second appointment reminder to the second endpoint. (See Agapi, [Fig. 1]; the sending device (110) transmits a communication  through a network (140) to the Conversion Element (130) where text can be converted to audio or vice-versa and further see Agapi, [0032-33]; Conversion elements 130 are shown as network elements remotely located from sending device 110 and/or receiving device 120. The network elements can be elements of a telephony environment that are selectively enabled for a communication as needed…. The conversion element 130 can perform the TTS, STT, and protocol conversions necessary to communicate in a different communication mode). The Examiner notes that system taught by Agapi receives a first communication at the conversion element and the converted message is sent by a telecommunications network that can or cannot be connected to the conversion module).
While Agapi teaches the limitations above including receiving communications and sending converted communications. Agapi does not specify the communications are appointment reminders nor does he specify the second message being sent to a location associated with the same user. However, Creighton does specify these limitations: (See Creighton, [0001]; Calendar and scheduling applications and services generally organize and display a user's activities, tasks, jobs, appointments, meetings, and other types of events. They may also provide event reminders or notifications that are presented to a user based on the date and time of an event and further see Creighton, [0052]; For example, in one embodiment, assistant service component 514 manages the presentation of reminders to a user across multiple user devices 520 associated with that user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated appointment reminder across multiple platforms as taught by Creighton, [0027]; “If the user has a smartphone and a tablet device, the reminder may surface on both of them. In an embodiment, the reminder may be surfaced on the device currently in use. Alternatively, the reminder may be surfaced on a particular device based on one or more user preferences associated with the reminder or with the user device.” Allowing a user to receive a reminder on multiple devices or customize where the reminders appear allows for greater versatility of the system.
While Agapi in view of Creighton teaches the converting and sending appointment reminders, neither further specify: the at least one second endpoint associated with the user being connectable to the telecommunication platform, the first endpoint being unauthorized for connection to the telecommunication platform and being prevented from connecting to the telecommunication platform; However, Agapi/Creighton in view of the analogous art of Lifson (i.e. telecommunication platforms) does teach this limitation: (See Lifson, [0050]; Telecommunications server platform 10 handles voice, video, messaging, and other connections between device(s) 20 and outside user connected devices 28. Telecommunications server platform 10 connects to outside user connected devices 28 through network 18 in a cloud see Lifson, [0185]; This dual authentication for devices adds another level of security that helps prevent unauthorized use of any connected device. This allows third party hardware to be used securely as peripheral devices on the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the a device being unauthorized to connect to the platform as taught by Lifson in order to ensure the identity of connected devices (See Lifson, [0051]; “Device independence permits a user to use disparate devices 28 (e.g. a smartphone, desktop, fax, video, messaging client, software client, tablet, and so on) all on the same logical extension. Registration may be restricted to allowed devices using a two factor authorization process to ensure identity of the connected device and the security of the data.” 
Regarding Claim 23, Agapi further teaches wherein: the second appointment reminder is sendable via the second communication interface to the telecommunication platform such that the second appointment reminder is processable by the telecommunication platform for generating a signal for sending the generated signal toward the second endpoint of the user so that the generated signal generated by the telecommunication platform is adapted to the second endpoint and includes additional information that is based on the first additional information such that the second appointment reminder is processable by the second endpoint for the user to accept or reject the second appointment reminder as a result for sending the result in response to the second appointment reminder. (See Agapi, [Fig. 1]; after the conversion has been completed, the telecom platform sends the message to a second device and further see Agapi, [0012]; The speech of the caller can be converted into text using the speech-to-text application. The see Agapi, [Fig. 2]; element 215 shows a text based message received by the receiving party showing the information gathered from the text call as well as the time the message was received and further see Agapi, [0038]; A quick reply, shown by display 220, can include a number of general or user configured responses that can be selected. A selected response can be immediately text-to-speech converted and conveyed to the caller, who will hear the selected message immediately as a speech response and further see Agapi, [Fig. 2]; element 220 allows the end user  to accept  the conversation or send a “Sorry, but I can’t talk right now” message). The Examiner notes the second end-point can accept the communication or reject the communication via pre-configured messages.
Claims 12-15, 21, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Agapi et al.  (US 20070116194 A1) in view of Creighton et al. (US 20160345132 A1), Lifson et al. (US 20180234550 A1), and Anisimov et al. (US 20060209797 A1).
Regarding Claim 12, wherein the conversion unit is a CSTA Appointer in an environment based on the Session Initiation Protocol and the Computer Supported Telecommunications Applications protocol, and the CSTA Appointer sends the second appointment reminder towards the second endpoint for transmission of the generated signal to the second endpoint to an endpoint based on analog, Time Division Multiplexing, or IP. While Agapi, in view of Creighton, teaches a conversion unit, SIP protocol; (See Agapi, [0040];  Diagram 300 can be performed in the context of a Session Initiation Protocol (SIP) based communication) and sending a second appointment reminder, Agapi in view of Creighton does not further teach specifically using a CSTA nor IP protocol. However, Anisimov does further teach this limitation: (See Anisimov, [0013]; The inventors know a protocol representing a basic telephony call model as Computer-Supported Telephony Applications (CSTA). ECMA is the international standards organization 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated CSTA as taught by Anisimov because as taught by Anisimov [0013], “The inventors know a protocol representing a basic telephony call model as Computer-Supported Telephony Applications (CSTA). ECMA is the international standards organization that defined the CSTA resource model and protocol. To connect a telephone system to Computer Telephony (CT) Connect, a telephone system vendor must provide a CSTA-compliant, ASN.1 encoded message flow. This can be provided across a number of different transports, but TCP /IP is becoming the most popular.”  It would have been obvious to implement the CSTA as it is a known protocol for basic telephony models.
Regarding Claim 13, Agapi, in view Creighton and Anisimov, further teaches wherein the conversion unit includes a Universal Telephony Connector or Advanced Telephony Connector. (See Anisimov, [0056]; Telephone-data modem 61 resides at the public-network level, typically with a local telephone company's equipment, but could also be in the PSTN cloud or even the Internet cloud. Telephone-data modem 61 is connected to the PSTN by exemplary COST (Connection Oriented/Switched Telephony) telephony switch 19 via COST connection 23 and to exemplary data router 21 in Internet 15 via data network connection 25). The Examiner refers back to the claim interpretation above as it shows as the specification defines it as a connection between the system and a cloud.
Anisimov [0056]; “Telephone-data modem 61 is connected to the PSTN by exemplary COST telephony switch 19 via COST connection 23 and to exemplary data router 21 in Internet 15 via data network connection 25. Calls for call center 67 originating from the PSTN and from Internet 15 are transmitted to telephone-data modem 61. Arriving calls are then routed over dedicated channels within trunk 65 to telephony-data modem 63 at call center 67.” Having multiple methods for transmitting data allows for a more versatile system.
Regarding Claim 14, Agapi further teaches wherein the generated signal is adapted for transmission to the second endpoint based on HiPath Feature Access, Cordless Multicell Integration, DECT, SIP, Web Real-Time Communication, Time Division Multiplexing, or is generated for transmission across a network through an SIP-Q-Gateway. (See Agapi, [0040]; Diagram 300 can be performed in the context of a Session Initiation Protocol (SIP) based communication).
Regarding Claim 15,  Agapi further teaches wherein the telecommunication platform sends the generated signal to a media server, which adds at least one of an additional audible signal or visual signal to the signal and routes the so-modified signal to the second endpoint, wherein the generated signal is adapted to the second endpoint and includes additional information that is based on the first additional information, (See Agapi, [0012]; The speech of the caller can be converted into text using the speech-to-text application. The converted text can be conveyed to the callee and further see Agapi, [Fig. 2]; element 215 shows a text based message received by the receiving party showing the information gathered from the text call as well as the time the message was received). The Examiner notes the added visual signal would 
Regarding Claim 21, Agapi in view of Creighton and Anisimov, further teaches wherein the computer device includes a Universal Telephony Connector or an Advanced Telephony Connector, (See Anisimov, [0056]; Telephone-data modem 61 resides at the public-network level, typically with a local telephone company's equipment, but could also be in the PSTN cloud or even the Internet cloud. Telephone-data modem 61 is connected to the PSTN by exemplary COST (Connection Oriented/Switched Telephony) telephony switch 19 via COST connection 23 and to exemplary data router 21 in Internet 15 via data network connection 25). The Examiner refers back to the claim interpretation above as it shows as the specification defines it as a connection between the system and a cloud.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated UTC or ATC as taught by Anisimov because as taught by Anisimov [0056]; “Telephone-data modem 61 is connected to the PSTN by exemplary COST telephony switch 19 via COST connection 23 and to exemplary data router 21 in Internet 15 via data network connection 25. Calls for call center 67 originating from the PSTN and from Internet 15 are transmitted to telephone-data modem 61. Arriving calls are then routed over dedicated channels within trunk 65 to telephony-data modem 63 at call center 67.” Having multiple methods for transmitting data allows for a more versatile system.
Regarding Claim 24, Agapi in view of Creighton and Anisimov, further teaches comprising the first endpoint, the second endpoint, the telecommunication platform, and wherein the computer device includes a Universal Telephony Connector or an Advanced Telephony Connector. (See Anisimov, [0056]; Telephone-data modem 61 resides at the public-network 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated UTC or ATC as taught by Anisimov because as taught by Anisimov [0056]; “Telephone-data modem 61 is connected to the PSTN by exemplary COST telephony switch 19 via COST connection 23 and to exemplary data router 21 in Internet 15 via data network connection 25. Calls for call center 67 originating from the PSTN and from Internet 15 are transmitted to telephone-data modem 61. Arriving calls are then routed over dedicated channels within trunk 65 to telephony-data modem 63 at call center 67.” Having multiple methods for transmitting data allows for a more versatile system.
Regarding Claim 25, Agapi further teaches comprising the first endpoint, the second endpoint, the telecommunication platform, [and a gateway, the gateway communicatively connecting the telecommunication platform to the second endpoint via a third communication interface]. (See Agapi, [Fig. 1]; the sending device (110) transmits a message  through a network (140) to the Conversion Element (130) where text can be converted to audio or vice-versa and further see Agapi, [0032-33]; Conversion elements 130 are shown as network elements remotely located from sending device 110 and/or receiving device 120. The network elements can be elements of a telephony environment that are selectively enabled for a communication as needed…. The conversion element 130 can perform the TTS, STT, and 
While Agapi teaches first endpoint, second endpoint, and a telecommunications platform, Agapi does not specify the use of a gateway. However, Anisimov does (See Anisimov, [0089]; A customer telephone 619 is illustrated as connected to PSTN network 617 by way of a COST telephone line 618. It may be assumed in this example that within PSTN 617 there are a variety of telephone switches, servers control points, and gateways for enabling cross-network data conversion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated gateways as taught by Anisimov because as taught by Anisimov [0148];  “One with skill in the art of network bridging technologies will recognize that interactions may be routed between Internet network 1402 and PSTN 1401 in seamless fashion over communications line 1406 using a suitable communications gateway such as a signal seven (SS7) (not illustrated) or other known gateway.” Using a technology that works in “in a seamless fashion” would be an advantage for the system’s operations.
Regarding Claim 26, Agapi, in view of Creighton and Anisimov, further teaches wherein the gateway communicatively connected to the second endpoint via analog, Time Division Multiplexing, or IP. (See Anisimov, [0013]; The inventors know a protocol representing a basic telephony call model as Computer-Supported Telephony Applications (CSTA). ECMA is the international standards organization that defined the CSTA resource model and protocol. To connect a telephone system to Computer Telephony (CT) Connect, a telephone system vendor but TCP /IP is becoming the most popular).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated CSTA as taught by Anisimov because as taught by Anisimov [0013], “The inventors know a protocol representing a basic telephony call model as Computer-Supported Telephony Applications (CSTA). ECMA is the international standards organization that defined the CSTA resource model and protocol. To connect a telephone system to Computer Telephony (CT) Connect, a telephone system vendor must provide a CSTA-compliant, ASN.1 encoded message flow. This can be provided across a number of different transports, but TCP /IP is becoming the most popular.”  It would have been obvious to implement the CSTA as it is a known protocol for basic telephony models.
Regarding Claim 27, Agapi further teaches wherein the second communication interface is based on SIP or CSTA over SIP and/or the first communication interface is via Web RTC. (See Agapi, [0040]; Diagram 300 can be performed in the context of a Session Initiation Protocol (SIP) based communication)
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Agapi et al.  (US 20070116194 A1) in view of Creighton et al. (US 20160345132 A1), Anisimov et al. (US 20060209797 A1), Lifson et al. (US 20180234550 A1), and Orttung et al. (US 8121953 B1).
Regarding Claim 16, Agapi/Creighton/Lifson teaches an end user accepting or rejecting a communication. However neither further specify: after a preset length of time has elapsed without receiving the result from the second endpoint, the telecommunication platform automatically sending a notification that the appointment reminder was rejected.  (See Orttung, col. 5, lines 35-47); The requestor may specify a time which is associated with a deadline for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated time-out feature as taught by Orttung, because as taught by Orttung if a group has to travel for a meeting, then “the optimal cost may not be realized by the least amount of travel, because of such variables as special airfare promotions that permit bringing a larger or more distant group of people to a site at less expense than a smaller or less distant group” (see Orttung col.1 lines 25-33). By setting an exact timeout or expiration date, the company is better able to book travel accommodations for known attendees and can take into consideration the location of the know attendees.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624